883 F.2d 69Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Michael PRICE-BEY, Petitioner.
No. 89-8003.
United States Court of Appeals, Fourth Circuit.
Submitted June 26, 1989.Decided Aug. 7, 1989.

Michael Price-Bey, petitioner.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael Price-Bey, a Maryland prisoner, petitions this Court for a writ of mandamus.  He asks this Court "to grant him the appropriate relief as justice requires" because the state did not respond to a motion for summary judgment which he filed in connection with his 28 U.S.C. Sec. 2254 petition.  After Price-Bey filed this mandamus petition, the district court dismissed Price-Bey's Sec. 2254 petition without prejudice.  Price-Bey v. Stempson, C/A No. PN-88-322 (D.Md. May 12, 1989).


2
We grant leave to proceed in forma pauperis but deny the petition.  If Price-Bey is entitled to any relief because of the state's failure to respond to his motion, the appropriate way to obtain such relief is through an appeal after final judgment.  A petition for a writ of mandamus may not be used as a substitute for an appeal.    In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).

PETITION DENIED